Name: 2001/457/EC: Commission Decision of 14 June 2001 concerning certain protection measures relating to Classical Swine Fever in Spain (Text with EEA relevance) (notified under document number C(2001) 1653)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  Europe;  means of agricultural production;  tariff policy;  agricultural policy;  agricultural activity
 Date Published: 2001-06-15

 Avis juridique important|32001D04572001/457/EC: Commission Decision of 14 June 2001 concerning certain protection measures relating to Classical Swine Fever in Spain (Text with EEA relevance) (notified under document number C(2001) 1653) Official Journal L 159 , 15/06/2001 P. 0041 - 0043Commission Decisionof 14 June 2001concerning certain protection measures relating to Classical Swine Fever in Spain(notified under document number C(2001) 1653)(Text with EEA relevance)(2001/457/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2) and, in particular, Article 10(3) thereof,Whereas:(1) Outbreak of Classical Swine Fever have occurred in Spain.(2) In view of the trade in live pigs, this outbreak is liable to endanger the herds of other Members States.(3) Spain has taken measures within the framework of Council Directive 80/217/EEC of 22 January 1980, introducing Community measures for the control of Classical Swine Fever(3), as last amended by the Act of Accession of Austria, Finland and Sweden.(4) Further restrictions shall be temporarily applicable awaiting further results of epidemiological enquiries.(5) Since it is possible to identify geographically areas which present a particular risk, the restrictions on trade can apply on a regional basis.(6) This Decision shall be reviewed at the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. Spain shall not dispatch pigs unless the pigs:(a) come from an area outside the areas described in Annex I, and(b) have been resident on the holding of origin for at least 30 days prior to loading, or since birth if less than 30 days of age, and(c) come from a holding where no live pigs have been introduced during the 30 day period immediately prior to the dispatch of the pigs in question, and(d) are transported directly and without passing through an assembly centre to the holding or slaughterhouse of destination.2. Movements of pigs coming from areas outside the areas described in Annex I shall only be allowed following three days advance notification dispatched by the competent veterinary authority to the central and local veterinary authorities of the place of destination and any Member State of transit.Article 21. Spain shall not dispatch porcine semen unless the semen originates from boars kept at a collection centre referred to in Article 3(a) of Council Directive 90/429/EEC(4) and situated outside the areas described in Annex I.2. Spain shall not dispatch ova and embryos of swine unless the ova and embryos originate from swine kept at a holding situated outside the areas described in Annex I.Article 31. The health certificate provided for in Council Directive 64/432/EEC(5) accompanying pigs sent from Spain must be completed by the following: "Animals in accordance with Commission Decision 2001/457/EC of 14 June 2001(6) concerning certain protection measures relating to Classical Swine Fever in Spain."2. The health certificate provided for in Council Directive 90/429/EEC accompanying boar semen sent from Spain must be completed by the following: "Semen in accordance with Commission Decision 2001/457/EC of 14 June 2001(7) concerning certain protection measures relating to Classical Swine Fever in Spain."3. The health certificate provided for in Commission Decision 95/483/EEC(8) accompanying embryos and ova of swine sent from Spain must be completed by the following: "Embryos/ova(9) in accordance with Commission Decision 2001/457/EC of 14 June 2001(10) concerning certain protection measures relating to Classical Swine Fever in Spain."Article 4Spain shall ensure that vehicles which have been used for the transport of pigs are cleaned and disinfected after each operation and the transporter shall furnish proof of such disinfection.Article 5Spain shall at eight day intervals present data on the Classical Swine Fever situation in the format indicated in Annex II.Article 6The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 7This Decision shall be reviewed before 30 June 2001. It is applicable until 30 June 2001.Article 8This Decision is addressed to the Member States.Done at Brussels, 14 June 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 47, 21.2.1980, p. 11.(4) OJ L 224, 18.8.1990, p. 62.(5) OJ 121, 29.7.1964, p. 1977/64.(6) OJ L 159, 15.6.2001.(7) OJ L 159, 15.6.2001.(8) OJ L 275, 18.11.1995, p. 30.(9) Delete as appropriate.(10) OJ L 159, 15.6.2001.ANNEX ICataluÃ ±aANNEX II>PIC FILE= "L_2001159EN.004303.TIF">